PER CURIAM.
Appellant, Joseph P. Afshari, appeals the judgment on remand of the Municipal Court of St. Louis County entered in favor of respondent, St. Louis County, on St. Louis County’s prosecution of Afshari for multiple building code violations. We dismiss the appeal.
Afshari was charged with sixteen counts of building code violations in the St. Louis County Municipal Court. These violations were for failing to obtain a general occupancy permit before occupation of premises owned by Afshari and operated by his tenant and for violating the terms of a temporary occupancy permit.
On August 17, 1995, Afshari was found guilty of the sixteen charges by the Municipal Court of St. Louis County. Afshari appealed that decision to this court. This court affirmed eight of the sixteen counts, reversed eight of the counts and remanded for sentencing. On June 16, 1997, the Municipal Court of St. Louis County sentenced Afshari on the remaining eight counts. On July 25, 1997, Afshari filed his notice of appeal.
In prosecutions of ordinance violations, the rules of criminal procedure are to be applied. City of Webster Groves v. Erickson, 789 S.W.2d 824, 826 (Mo.App. E.D.1990). Rule 30.01(d) sets out the time frame for appealing. In pertinent part, the rule states, “No such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final.” The sentencing of a defendant constitutes and has the same meaning as a judgment or final judgment. State v. Lynch, 679 S.W.2d 858, 860 (Mo.banc 1984).
Afshari’s notice of appeal was filed more than ten days after the Municipal Court sentenced him and therefore was untimely.
Accordingly, the appeal is dismissed.